Opinion issued April 21, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00276-CV
                           ———————————
                       IN RE PAULA TOMASI, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On March 26, 2015, relator Paula Tomasi filed a petition for writ of

mandamus requesting that we compel the trial court to rule on her “Petition for

Enforcement of Property Division by Contempt.” * On March 31, 2015, relator filed

a motion requesting voluntary dismissal of her petition for writ of mandamus,

stating that the trial court subsequently ruled on her petition for enforcement. No
*
      The underlying case is In the Matter of the Marriage of Diego David Tomasi and
      Paula Tomasi, cause number 2012-03438, pending in the 245th District Court of
      Harris County, Texas, the Honorable Roy Moore presiding.
prior opinion has issued in this original proceeding. Accordingly, we grant the

motion and dismiss relator’s petition for writ of mandamus. We dismiss any other

pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




                                        2